Citation Nr: 1505770	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of fracture to the left wrist/hand, to include arthritis.

2.  Entitlement to service connection for vertigo.
 
3.  Entitlement to service connection for nose, sinus, and throat problems. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M.H.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A hearing before the undersigned was held at the RO in May 2013.  The hearing transcript has been associated with the claims file.

These matters were remanded by the Board in October 2013 and June 2014 for additional development and are now again before the Board for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, these claims were remanded in October 2013 and June 2014 for additional development of the record.  The Board's remand directives were not sufficiently completed.  Accordingly, while additional delay is unfortunate, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

Initially, the Board again reminds the RO, the Appeals Management Center (AMC), and any competent medical professional that examines the claims file and renders an opinion in this matter that the Veteran's service treatment records are unavailable as they were deemed destroyed by fire.  Where the Veteran's service records are unavailable, VA has a heightened obligation to assist the claimant in the development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In the interest of efficiency, the Board refers to the detailed summary of the evidence of record provided in the June 2014 Board Remand.  

The Board recognizes the Veteran's representative's January 2015 statement.  In particular, the representative pointed out that the RO used an incorrect telephone number for the Veteran in its attempts to contact him regarding his ability to be examined.  Nonetheless, the RO did write to the Veteran at his address of record regarding VA examinations and notifed him of the scheduled examinations.  There is no indication that the Veteran or any member of his family contacted VA in response.  Furthermore, the record includes documentation related to a pension claim showing that the Veteran's daughter transported him to the VA Medical Center for appointments.  VA clinical records are also within the claims file showing treatment in 2014.  Thus, it appears that the Veteran indeed could have attended the scheduled VA examinations, but failed to appear for unexplained reasons.  The Board does not find error in the RO's handling of the remand directives in this regard.  Nonetheless, the Board's June 2014 remand required medical opinions from a competent medical professional(s), if in-person examination was not possible.  Following the Veteran's failure to report to the scheduled examinations, however, the RO obtained an opinion on the vertigo claim from the same AMC medical officer who completed the inadequate May 2014 opinion.  The October 2014 report is titled "Clarification Addendum" and is equal to the May 2014 opinion in that it is egregiously inadequate to analyze the Veteran's claim.  The RO did not obtain any opinion related to either the left wrist/hand claim, or the nose, sinus and throat claim.

The Board's prior remands required opinions from a competent medical professional related to each of the three claims on appeal, each requiring analysis of the Veteran's competent lay statements related to his history of symptoms.  The October 2014 Board remand specifically described the deficiencies in the May 2014 opinion, including the author summarily referring to medical literature without any rationale considering the Veteran's competent lay statements, as well as opining as to causation for an asbestos related case when the Veteran's claims are not based upon asbestos exposure.   Nonetheless, the October 2014 "Clarification Addendum" began with the following statement, "It is LESS LIKELY THAN NOT that there was an etiology to and/or relationship between dizziness and/or vertigo to the alleged 1956 exposure to Asbestos or time spent in the military service because of the lack of medically-based, clinical evidence to support the claimed condition."   The author again discussed this as though it is an asbestos related claim, again ignored the Veteran's lay statements related to his history of symptoms, and, further, provided an almost incomprehensible opinion.  It is unclear what the author meant by suggesting that the evidence does not "support the claimed condition."  This would seem to suggest the author does not feel the Veteran has the claimed disorder, however, as the Board's prior remand documented, the clinical records clearly show vertigo on the Veteran's problem list.  Furthermore, the October 2014 report shows duplication of findings from medical literature, rather than an analysis of the facts of the Veteran's case in support of a well-reasoned rationale.  The author again merely copied and pasted text from medical literature and concluded that "it would be mere speculation to assume an etiology for the claimed vertigo and/or dizziness because of current and complex medical conditions."  Yet, despite making such a statement, the author concluded that it is less likely as not that the Veteran's claimed dizziness is related to his period of active service.  This report is largely incomprehensible and it suffers from the same inadequacies as the May 2014 report from the same author.

Furthermore, the Board's June 2014 remand required the RO, if the Veteran was unavailable for an examination, to obtain an opinion on etiology from a competent medical professional related to the claims for a left wrist/hand disability and for his sinus, nose and throat disability.  The October 2014 report does not contain opinions related to these claims and there is no evidence that the RO attempted to obtain an opinion from any other medical professional.

Thus, on remand, the RO must obtain an adequate opinion with regard to each of the Veteran's claimed disabilities from a competent medical professional.  Because the AMC medical officer clearly lacks an understanding of what is required, these opinions must be obtained from a competent medical professional other than the AMC medical officer who completed the May 2014 and October 2014 reports.

On remand, the RO or AMC should also obtain relevant ongoing VA and non-VA treatment records which may show treatment for the claimed disabilities.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or AMC must obtain and associate with the claims files any relevant, non-duplicative records from any VA and/or non-VA treatment facility that has treated the Veteran's left wrist/hand, vertigo, or sinus, nose and throat complaints.  All attempts to secure this evidence must be documented in the claims file by the RO or AMC.  If, after making reasonable efforts to obtain named records the RO or AMC is unable to secure same, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO or AMC must obtain an opinion as to the etiology of the Veteran's residuals of a fracture of the left wrist/hand, to include arthritis, from a competent medical professional other than the AMC medical officer who authored the May 2014 and October 2014 reports referenced in the narrative portion of the Remand, above.  This opinion must take into account the competent and credible lay testimony in the claims file, including that summarized in the body of the June 2014 Board Remand.  The competent medical professional issuing the independent opinion should review the claims file and state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current symptoms of the left wrist/hand are residuals of the in-service wrist fracture in 1955.  The Veteran's reports of symptoms continuing since the time of his casted wrist in service must be taken into account. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
 
3.  The RO or AMC must obtain an opinion as to the etiology of the Veteran's currently diagnosed vertigo from a competent medical professional, other than the AMC medical officer who authored the May 2014 and October 2014 reports referenced in the narrative portion of the Remand, above.  The opinion must take into account the competent and credible lay testimony in the claims file, including that summarized in the body of the June 2014 Board Remand.  The competent medical professional issuing the independent opinion should review the claims file and state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current vertigo initially manifested with the dizzy spells experienced by the Veteran in service or is otherwise causally related to service.  The Veteran's reports of symptoms in-service and continuing since service must be taken into account. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010)

4.  The RO or AMC must obtain an opinion as to the etiology of the Veteran's sinus, nose and throat problems from a competent medical professional, other than the AMC medical officer who authored the May 2014 and October 2014 reports referenced in the narrative portion of the Remand, above.  This opinion must take into account the competent and credible lay testimony in the claims file, including that summarized in the body of the June 2014 Board Remand.  The examiner or competent medical professional issuing the independent opinion should review the claims file and state whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current symptoms related to his sinus, nose and throat, to include the documented allergic rhinitis, are residuals of the in-service exposure to mustard and tear gas without a mask. The Veteran's reports of symptoms during service, immediately after his separation from service, and continuing since that time must be taken into account. 

The examiner must take into account and discuss the June 2013 pulmonologist opinion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The RO or AMC should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  Stegall.  If any of the ordered actions is determined to have not been undertaken or to have been taken in a deficient manner, the RO or AMC should take appropriate corrective action.
 
6.  When the development requested has been completed, the case should be reviewed by the RO or AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






